DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 9, 10, 12, and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shepperd et al., U.S. Patent Publication 2017/0058619, hereafter referred to as Shepperd.
Regarding Claim 1, Shepperd discloses a deployment device for deployment a downhole tool in a well, the deployment device comprising:
A body (main body 202; Paragraph 0078) shaped to host an internal chamber (central bore 212);
First and second inserts (slip segments 208) having complementary shapes and configured to be placed inside the internal chamber (as seen in Figure 14) thereby defining an internal through passage for part of the downhole tool (Paragraphs 0078-0080);

Regarding Claim 2, Shepperd further discloses that each of the first and second levers has a beak that directly engages one of the first and second inserts (piston extending from the housing to push the slip into engagement as seen in Figures 15), and a connecting mechanism configured to connect to a cable (in the context that the actuator may include electrical/hydraulic control, such a configured would include a connection mechanism which can connect to a cable, Paragraph 0012).
Regarding Claim 3, Shepperd further discloses that each of the first and second inserts has a groove for receiving a cable or a body of the downhole tool, said grooves defining the internal through passage (as seen in Figure 14, the slip segments form an internal bore to allow deployment of tools with gripping surface 210, Paragraphs 0078, 0083).
Regarding Claim 4, Shepperd further discloses that the first and second inserts fully occupy the internal chamber (as seen in Figures 12 and 14, the slips run along each side of the main body bore).
Regarding Claim 5, Shepperd further discloses that the internal chamber is shaped as a truncated cone and the first and second inserts have a frustoconical shape (as seen in Figures 14, 15, and 17).
Regarding Claim 9, Shepperd further discloses that a first end diameter (bottom) of the internal chamber is smaller than a second end (top) diameter of the internal chamber (as seen in Figure 14).
Regarding Claim 10, Shepperd further discloses that the first and second inserts are connected to a common hinge (as seen in Figure 13, the main body includes a hinged close/locking mechanism Paragraph 0078).
Regarding Claim 12, Shepperd discloses a deployment device for placing a downhole tool into a well, the deployment device comprising:

A body (main body 202; Paragraph 0078) configured to receive the first and second inserts, wherein the body is shaped to promote the inserts to press against each other (having an inclined surface as seen in Figure 14);
Wherein the first and second inserts clamp on a part of the downhole tool (with griping surface 210; Paragraphs 0078, 0083) as the gravity pushes the first and second inserts deeper into the body (Paragraph 0083); and
Wherein the part of the downhole tool fits inside the first inner bore
First and second levers (generally actuator mechanism 10) rotatable attached to the body (for example by bolt connections 16) and configured to press the first and second inserts further inside the internal chamber (Paragraphs 0073, , 0080-0083).
Regarding Claim 17, Shepperd further discloses that the first and second inserts are connected to a common hinge (as seen in Figure 13, the main body includes a hinged close/locking mechanism Paragraph 0078).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Shepperd (2017/0058619) in view of Tullos et al., U.S. Patent 4,431,067, hereinafter referred to as Tullos.
Regarding Claim 6, Shepperd discloses the limitations presented in Claim 1 as previously discussed.  While Shepperd discloses that the slip arrangement may be used with a variety of different tubulars including drill pipe, it does not expressly disclose the use of a through slot for placement of a cable associated with the downhole tool such that the cable passes from the outside of the body to the internal chamber.
Additionally, Tullos teaches the use of a pipe deployment slip arrangement such that a cable (24) to be run with a tubular (14) passes through an elongates slot portion (36) from the outside to the internal area of the slip arrangement (as seen in Figures 2/3; Col 5, Lines 32-50).
Therefore, it would have been obvious to modify the body portion of the slip structure to include a through slot for passage of ta connected cable as taught by Tullos.  Doing so would act to ensure that a wired cable to be deployed with the drill pipe is protected during the use of the slip holding structure (Col 5, Lines 32-50; Col 6, Lines 10-43).
Claims 7, 8, and 13-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shepperd (2017/0058619) in view of Claxton, U.S. Patent Publication 2010/0006807, hereinafter referred to as Claxton.
Regarding Claim 7, Shepperd discloses the limitations presented in Claim 1 as previously discussed.  While Shepperd discloses the use of the slip segments for gripping a variety of tool bodies, it does not expressly disclose the use of third and fourth inserts having complementary shapes to forma n internal chamber.

Therefore, it would have been obvious for one having ordinary skill in the art at the time the invention was filed to modify the assembly of Shepperd to include at least third and fourth slip segments for use in the assembly for engaging other sized tools.  Claxton expressly teaches that using different inserts with different thickness allows a wider range of tools/pipes to be gripped by the assembly (Paragraph 0047).  Examiner notes that in such a condition, as Shepperd discloses that the slip segments are configured to be used with a variety of different tubular elements including drill pipe, casing, and wireline (Paragraph 0011), such a modification would include the third and fourth inserts being usable for wireline systems (having at least an internal groove to accommodate a cable) and the cable having an exterior diameter different from an external diameter of the body of the downhole tool (noting that at least casing segments and drill pipe have substantially different diameters from wireline cables/tool).
Regarding Claim 8, in view of the modification made in relation to Claim 7, the use of additional third and fourth inserts would include having the same external diameter so as to fit into the body and contact the system actuators.  It is further noted that Claxton teaches that merely the thickness of such additional inserts changes, not the outer diameter.  
Regarding Claim 13, Shepperd discloses the limitations presented in Claim 12 as previously discussed.  While Shepperd discloses the use of the slip segments for gripping a variety of tool bodies, it does not expressly disclose the use of third and fourth inserts having complementary shapes to forma n internal chamber.
Additionally, Claxton teaches the use of a pipe gripping slip arrangement wherein a number of different segments (40) may be utilized to forma  central bore to grip a large number of different diameter pipes (Paragraph 0047).

Regarding Claim 14, Shepperd further discloses:
An internal chamber formed in the body (defining the main bore 212);
The first and second inserts configured to be placed inside the internal chamber (as seen in Figures 12 and 14; Paragraphs 0078, 0080, 0083); and
First and second levers (generally actuator mechanism 10) rotatable attached to the body (for example by bolt connections 16) and configured to press the first and second inserts further inside the internal chamber (Paragraphs 0073, 0080-0083).
Regarding Claim 15, Shepperd further discloses that the first and second inserts fully occupy the internal chamber (as seen in Figures 12 and 14, the slips run along each side of the main body bore).
Regarding Claim 16, in view of the modification made in relation to Claim 7, the use of additional third and fourth inserts would include having the same external diameter so as to fit into the body and contact the system actuators.  It is further noted that Claxton teaches that merely the thickness of such additional inserts changes, not the outer diameter.  
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Mosing et al., U.S. Patent Publication 2015/0107857, in view of Larouche, U.S. Patent 3,137,520, and Shepperd (2017/0058619) hereinafter referred to as Mosing, Larouche, and Shepperd.
Claim 18, Mosing discloses a method for attaching a downhole tool to a deployment device, to lower the tool into a well, the method comprising:
Selecting first and second inserts (slip inserts 130a-c) to be placed around a tubular device and intro the deployment device (Paragraphs 0117, 0135-0137);
Placing the first and second inserts and the tubular tool into the deployment device (Paragraphs 0117, 0135-0137);
Connecting first and second levers (including at least combined lever arms 276/272) of the deployment device to control the slips (Paragraphs 0135-0137, 0140);
Actuating the levers so that the first and second levers directly press the first and second inserts to a locked position (Paragraphs 0135-0137, 0140);
Wherein the first and second inserts define an inner bore that receives the downhole tool (as seen in Figures 7A/B).
While Mosing discloses the above structures for the actuation of a slip assembly, it does not expressly disclose the actions of electrically and mechanically coupling a cable to a downhole tool, or the use of a connected crane to actuate the levers.
Additionally, Larouche teaches the use of a slip actuation tool for gripping a tubular wherein lever actuated arms are used to engage gripping slips by lifting on a cable connected to a winch/crane (Col 2, Lines 52-59).
Therefore, it would have been obvious to modify the actuation mechanism of Mosing to include an attached cable drawn winch as the force supplying mechanism for lifting a lever arm to engage a pipe gripping element.  Doing so merely constitutes the substitution of one known lever actuation mechanism for engaging tubular gripping structures for another with a reasonable expectation of success (MPEP 2143, Subsection I, B).  Additionally, it has been held that the automation of a manual process (presented as manual actuation of the lever in Mosing, Paragraph 0129)or use of a mechanical 
Additionally, Shepperd teaches the use of a slip actuation tubular handling mechanism which uses a set of slip segments which are engaged or withdrawn from the central bore of a housing, wherein the gripping arrangement is known to be used on a wide variety of wellbore tools including casing, drill pipe, or wireline tools (Paragraph 0011).
Therefore, it would have been obvious for one having ordinary skill in the art at the time the invention was filed to modify the method of Mosing to include the use of wireline tools as taught by Shepperd.  Doing so would necessarily include the steps of electrically and mechanically connecting a cable to the downhole tool, wherein the gripping arrangements are placed around the tool/cable when it is being conveyed.  Such a modification merely constitutes the substituition of one known type of tool which is commonly used in conjunction with slip systems with a reasonable expectation of success (MPEP 2143, Subsection I, B).
Claims 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mosing (2015/0107857), in view of Larouche (3,137,520) and Shepperd (2017/0058619) as applied to Claim 18, and in further view of Rome et al., U.S. Patent Publication 2015/0369034, hereinafter referred to as Rome.
Regarding Claim 19, in view of the modifications made in relation to Claim 18 regarding the use of a wireline tool, Mosing further discloses the steps of:
Raising the downhole tool from the ground and moving the tool above the well (as a necessarily aspect of running the tool into the wellbore, it must first be taken from an initial position to one suspended above the wellbore).
While Mosing/Laroche/Shepperd teaches the above structures, it does not expressly teach the use of a rig-up plate which the cable/downhole tool is lowered onto over the well.

Therefore, it would have been obvious for one having ordinary skill in the art at the time the invention was filed to include the use of a rig up plate over the well for engaging the wireline tool to be deployed as taught by Rome.  Doing so merely constitutes a conventional piece of wellbore equipment as a means of supporting the string during rig up and rig down operations (Paragraphs 0008, 0042, 0043).
Regarding Claim 20, Mosing further discloses the steps of:
Removing a force exerting on the first and second levers and opening the first and second levers (as part of disconnecting the slips from the tubular, the applied force is removed and the lever is shifted in an opposing direction, Paragraphs 0131, 0134, 0135)l
Removing the first and second inserts from the body (as part of a general derigging process when the slips are no longer needed); and
Releasing the downhole tool from the deployment device (as part of the derigging process, wherein the tool is no longer in use).
Allowable Subject Matter
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

Sipos, U.S. Patent Publication 2015/0292276, teaches the use of a spider slip tool wither vertical actuators for moving the gripping tools into their proper locations.
Triche et al., U.S. Patent Publication 2018/0202244, teaches the use of an elevator with slips for holding tubulars, wherein the elevator includes piston actuators for moving the elevator portions.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J SEBESTA whose telephone number is (571)272-0547. The examiner can normally be reached Mon-Fri 7am-3pm (Central).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Fuller can be reached on 571-272-6300. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER J SEBESTA/Primary Examiner, Art Unit 3676